                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Terrance Griffin,                          )                 C/A No. 0:19-515-MGL-PJG
                                           )
                              Plaintiff,   )
                                           )
v.                                         )                            ORDER
                                           )
Brian Stirling; Randal Williams; John/Jane )
Doe, Mail Personnel,                       )
                                           )
                              Defendants.  )
_____________________________________ )

       Plaintiff Terrance Griffin, a self-represented prisoner, filed this civil action pursuant to 42

U.S.C. § 1983. This matter is before the court on Plaintiff’s motion for subpoenas. (ECF No. 44.)

Plaintiff’s motion appears to request subpoenas for witness testimony from multiple individuals as

well as document production from non-parties.

       Discovery in civil cases filed in this court is governed by the Federal Rules of Civil

Procedure. These rules are applicable to all litigants including those who are proceeding pro se.

According to Rule 26(b)(1) of the Federal Rules of Civil Procedure, “Parties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense.”

       The court’s authorization of a subpoena duces tecum requested by an in forma pauperis

plaintiff is subject to limitations, including the relevance of the information sought as well as the

burden and expense to a person subject to the subpoena. See Fed. R. Civ. P. 26(b) & 45(d)(1);

Jackson v. Brinker, No. IP 91-471-C, 1992 WL 404537, at *7 (S.D. Ind. Dec. 21, 1992) (finding that

the court may refuse an indigent party’s request to have the United States Marshals Service serve a

Rule 45 subpoena duces tecum that is “frivolous, requests immaterial or unnecessary information,

is unduly burdensome, would be reasonably certain to result in the indigent’s responsibility for

                                            Page 1 of 3
significant compliance costs for which he cannot provide, or is otherwise unreasonable or abusive

of the court’s process”). The court notes that, although the plaintiff has been granted in forma

pauperis status pursuant to 28 U.S.C. § 1915(d), such status does not mean that the plaintiff’s

discovery expenses are underwritten or waived. See, e.g., Badman v. Stark, 139 F.R.D. 601, 604

(M.D. Pa. 1991) (holding that an indigent plaintiff seeking issuance of a subpoena must

simultaneously tender the witness fees and the estimated mileage allowed by law with the service

of the subpoena); see also Tabron v. Grace, 6 F.3d 147, 159 (3d Cir. 1993) (“There is no provision

in [28 U.S.C. § 1915] for the payment by the government of the costs of deposition transcripts, or

any other litigation expenses, and no other statute authorizes courts to commit federal monies for

payment of the necessary expenses in a civil suit brought by an indigent litigant.”). While the

plaintiff’s in forma pauperis status may permit service of a subpoena duces tecum by the United

States Marshals Service without prepayment of the cost of service,1 the court must limit a plaintiff’s

discovery requests if the documents sought from the non-party are “cumulative or duplicative, or can

be obtainable from some other source that is more convenient, less burdensome, or less expensive.”

See Fed. R. Civ. P. 26(b)(2)(C); see also Badman, 139 F.R.D. at 605 (“The Federal Rules of Civil

Procedure were not intended to burden a non-party with a duty to suffer excessive or unusual

expenses in order to comply with a subpoena duces tecum.”). Additionally, the plaintiff should

demonstrate that the requested records are obtainable only through the identified third party and that



       1
          The plaintiff is advised that the cost of service by United States Marshals Service is
considered an item of cost which may, at the court’s discretion, be included as judgment against the
plaintiff at the conclusion of the action pursuant to 28 U.S.C. § 1915(f) if the plaintiff does not
prevail. See Flint v. Haynes, 651 F.2d 970, 972-73 (4th Cir. 1981); 28 U.S.C. §§ 1920, 1921(a)(1)
(stating that the court may tax as costs fees of the United States Marshals Service, such as the service
of subpoenas).

                                             Page 2 of 3
he has made provisions to pay the reasonable costs associated with the discovery he seeks. See

Badman, 139 F.R.D. at 605; Sickler v. Curtis, No. 2:11-cv-0205, 2012 WL 3778941, at *2 (E.D. Cal.

Aug. 31, 2012).

        In his current motion, Plaintiff has not presented the information necessary for the issuance

of a subpoenas duces tecum. Specifically, Plaintiff must:

        (1)     clearly identify what documents he is seeking and from whom;

        (2)     explain how the requested documents are relevant to his case;

        (3)     show that the requested documents are obtainable only through the identified
                third party;

        (4)     show that he has arranged for service of his proposed subpoenas duces tecum
                pursuant to Rule 45 of the Federal Rules of Civil Procedure or, in the
                alternative, provide the court with completed USM-285 forms so that service
                can be effected by the United States Marshals Service (see 28 U.S.C.
                § 1915(d); see also Fed. R. Civ. P. 4(c)(3)); and

        (5)     demonstrate to the court that he has made provision or has the funds
                necessary to pay the subpoenaed party for the costs associated with the
                production of the requested documents.

        It is therefore

        ORDERED that Plaintiff’s motion for subpoenas duces tecum is denied with leave to re-file

to provide the court with the additional information outlined above within fourteen (14) days from

the date of this order. To the extent Plaintiff seeks issuance of trial subpoenas as opposed to

subpoenas duces tecum, his request is premature and is denied without prejudice to refile his motion

at the appropriate stage of litigation.

        IT IS SO ORDERED.

                                                      ____________________________________
July 8, 2019                                          Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE

                                            Page 3 of 3
